670 S.E.2d 808 (2008)
GRAY
v.
INTERNATIONAL MANAGEMENT SERVICES COMPANY et al.
No. A08A0803.
Court of Appeals of Georgia.
November 7, 2008.
Reconsideration Denied December 2, 2008.
Smith, White, Sharma & Halpern, Larry J. White, Atlanta, William W. Dreyfoos, for appellant.
Tucker, Everitt, Long, Brewton & Lanier, John B. Long, Augusta, for appellees.
BARNES, Chief Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment; and
(2) No reversible error of law appears and an opinion would have no precedential value.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.